Citation Nr: 0002966	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision by the 
Huntington, West Virginia, Regional Office of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased evaluation in excess of 50 percent for his 
service-connected schizophrenia.  In the course of the 
appeal, the veteran relocated to Virginia and his claims file 
was transferred to the jurisdiction of the Roanoke, Virginia, 
VA Regional Office (RO), in April 1998.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia, chronic 
undifferentiated type, is manifested by recurrent, episodic 
exacerbation of his psychotic symptoms which necessitate 
repeated psychiatric hospitalizations several times per year.

2.  Service-connected schizophrenia, chronic undifferentiated 
type, is of such severity and persistence as to produce 
complete social and industrial inadaptability.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for service-
connected schizophrenia, chronic undifferentiated type, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9204 (1996).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he entered 
into active duty in January 1980 with a normal psychiatric 
examination and no prior medical history of a chronic 
psychiatric disorder.  However, in November 1980 he was 
admitted for psychiatric treatment with an initial diagnosis 
of schizophreniform disorder.  The records indicate that he 
began to display psychotic symptoms several months after 
entering service, culminating with his November 1980 
hospitalization.  He was given a definitive diagnosis of 
schizophrenia, undifferentiated type, and was deemed unfit 
for military service and given an honorable discharge on 
medical grounds in February 1981.

In a December 1981 decision of the Huntington, West Virginia, 
VA Regional Office (Huntington), the veteran was granted 
service connection and a 30 percent evaluation for 
schizophrenia, undifferentiated type.  At the time of the 
initial grant, he was deemed competent.  Thereafter, the 
records and rating decisions associated with the claims file 
indicate that the veteran's psychiatric disability fluctuated 
in its degree of impairment over the years.  In a November 
1990 Huntington rating decision, his mental illness was 
assessed as 50 percent disabling, effective from October 
1989.  This 50 percent rating has remained in effect ever 
since then.  

The file indicates that the veteran had initiated and 
perfected an appeal of the aforementioned Huntington rating 
action of November 1990.  However, after some substantial 
development of his appeal had been undertaken (which included 
providing him a VA compensation examination, obtaining his VA 
medical records, and scheduling a hearing for him at 
Huntington in May 1991), he abruptly withdrew his appeal in a 
signed and written request which was received by Huntington 
in November 1991.  In response, Huntington sent him a letter 
in January 1992, which acknowledged his request.  Huntington 
also advised him that no further action would be taken on his 
appeal unless additional evidence was received from him 
before March 29, 1992.  However, after that date his appeal 
would be considered final.  Thereafter, no further 
correspondence was received from him before the deadline and 
the appeal of the November 1990 rating decision was closed.

In August 1992, the veteran sent a written inquiry to 
Huntington in which he requested information as to how he 
could obtain a rating increase.  Huntington replied that same 
month with correspondence containing the requested 
instructions.  Afterwards, in September 1992, the veteran 
provided information to support his request for an increased 
rating for service-connected schizophrenia.  

The medical records associated with his claim show that in 
August 1991, the veteran was hospitalized after he reported 
hearing voices because he had stopped taking his medication 
(Haldol).  Upon reinstating regular use of his medication 
during the hospital course, the auditory hallucinations 
subsided and he became more comfortable and less fearful.  
His history at the time revealed that he lived by himself and 
was unemployed.  On mental status examination he was 
described by the examiner as being neat in appearance and 
cooperative, attentive and polite.  He did not have suicidal 
ideation.  There was logical progression in the association 
of his ideas, though he had delusional trends of thought and 
experienced auditory hallucinations.  He was found to be 
well-oriented as to time, place and person, and his memory 
for recent and past events was unimpaired.  He was able to 
give a good account of himself and displayed insight into his 
condition and unimpaired judgment.  His was discharged from 
the hospital in an improved condition and was considered to 
be competent.  His diagnosis on release was schizoaffective 
disorder, with an Axis V assessment of poor adaptive 
functioning.

A December 1991 VA medical report shows that the veteran had 
been placed in jail for an unspecified period.  He was out of 
medication to control his schizophrenia.  He was very tense 
and nervous and suffered from sleeplessness.  The assessment 
was schizophrenia, no medication, with recent stressful 
events.  The report shows that he was admitted for 
stabilization.  Two days afterward, he was given an irregular 
discharge.

A March 1992 VA medical report shows that the veteran was 
admitted for psychiatric hospitalization pursuant to his 
request that he receive help in reducing his auditory 
hallucinations.  He reported on admission that he had 
discontinued use of his medication approximately 8 months 
earlier, thinking that he did not need it anymore.  He 
related that for the 3 weeks prior to his admission he was 
hearing voices, including voices which instructed him to kill 
himself.  He stated that he was able to control himself from 
acting on these voices, and he denied having any suicidal 
thoughts of his own.  He admitted to occasional alcohol use 
and also a history of marijuana use.  The hospital course was 
to reinstate his use of Haldol, which alleviated his 
psychotic symptoms.  He was discharged with a supply of 
medication and was advised to take it regularly at the 
prescribed times and to maintain follow-up appointments with 
VA.  His diagnosis was acute exacerbation of chronic 
undifferentiated schizophrenia and alcohol abuse, with a 
Global Assessment of Functioning (GAF) score of 50.  He was 
deemed competent for VA purposes.  For his work status, he 
was deemed permanently disabled.  (Physical examination of 
the veteran was essentially within normal limits at the time 
of his hospitalization.)

The report of a May 1993 VA compensation examination shows 
that the veteran's psychiatric complaints were that he 
experienced marked auditory hallucinations, though he also 
stated that these were less at the time of the examination.  
He reported that he was unable to drive a car because of his 
nerves, and that he experienced headaches and blackouts.  He 
also related a history of alcohol abuse, but he also was 
reportedly reducing his alcohol intake.  He admitted that he 
had experimented with drugs previously, but denied using them 
any more.  The report shows that he had been jailed from 
November 1992 to January 1993 for disturbing the peace.

On mental status examination, the veteran was neat and 
cooperative and spoke audibly but irrationally at times.  He 
discussed his auditory and visual hallucinations and 
delusions, which involved his conversations with God and 
angels.  The examiner noted that there was no evidence of any 
psychosis or thought disorder elicited.  The veteran's 
thinking was characterized as being somewhat bizarre at 
times, and his abstract thinking revealed concretization.  He 
demonstrated the ability to recall 7 digits forward and 5 
digits backward.  The examiner did not note any definite 
evidence of organicity.  No active homicidal or suicidal 
ideations were obtained.  The veteran's insight was regarded 
to be poor.  His daily functioning and personality assessment 
shows that he had never married and lived by himself.  He was 
under the care of a physician who had prescribed him several 
medications (including Navane).  The veteran smoked 
cigarettes and occasionally used alcohol.  His interests 
included traveling, reading, hunting and listening to music.  
He was able to take care of his personal chores and maintain 
his hygiene.  The examiner's diagnosis was chronic 
schizophrenia, undifferentiated type, with a history of 
substance abuse.

A VA inpatient treatment report shows that the veteran was 
psychiatrically hospitalized from April 26, 1993 to May 2, 
1993, for complaints of auditory hallucinations which had 
reportedly instructed him to hurt himself.  At the time of 
admission, the veteran admitted that he had not taken his 
psychiatric medication because he did not think that he 
needed it.  Mental examination revealed him to be friendly 
and cooperative.  He manifested auditory hallucinations but 
had no suicidal ideations or delusional trends of thought.  
He appeared to be well-oriented to time, place and person, 
gave a good account of himself, and displayed insight into 
his condition with unimpaired judgment.  The planned 
treatment was to administer injections of Haldol Decanoate, 
at regular four-week intervals.  The first injection appeared 
to lessen the auditory hallucinations, and it was planned to 
give him his next dose on May 26, 1993.  He was also 
scheduled to attend the hospital's Behavioral Science 
Facility after staying one month.  However, shortly after his 
admission, the veteran abruptly requested to be discharged 
from inpatient care after having expressed displeasure at 
having to accept instructions while hospitalized.  He request 
was granted against his psychiatrist's medical advice, and he 
was released from the hospital on May 2, 1993.  The diagnosis 
on discharge was schizophrenia, undifferentiated type, with 
an Axis V assessment of poor social functioning.  His 
condition on discharge was regarded as improved.  He was 
deemed to be not incompetent.

The report of a July 1993 VA hospitalization shows that the 
veteran was admitted for inpatient psychiatric treatment for 
a period of six days following complaints of auditory 
hallucinations which affected his sleep and made him edgy, 
depressed and paranoid.  He denied having any suicidal or 
homicidal ideations and did not report experiencing auditory 
hallucinations of the "command" type.  He also denied using 
any alcohol or drugs, although the treating physician 
questioned the veteran's historical reliability in this 
regard.  At the time of admission, he denied using any 
medications for his psychiatric illness, but reported having 
been given Haldol in an unknown dosage in the past.  He was 
homeless, and on admission he presented himself as a 
disheveled, cooperative patient who wore dirty clothes.  His 
speech was neither slurred nor pressured.  His affect was 
slightly flat, blunted and inappropriate to his mood.  He was 
oriented times three and alert, and he displayed concrete, 
linear, logical thinking with occasional tangentiality.  On 
admission, he was diagnosed with chronic undifferentiated 
schizophrenia, with a GAF assessment of 40.  The examiner 
noted that the veteran had increased auditory hallucinations.

The hospital course was to administer the veteran Haldol and 
Cogentin, both medications given to him in two daily doses.  
During treatment he was quiet, calm and cooperative.  With 
medication he reported a disappearance of his auditory 
hallucinations.  After six days of inpatient treatment, he 
requested to leave the hospital in order to keep an 
appointment with his state social services office.  He was 
not deemed to be a danger to himself or others at the time, 
and he was given a regular hospital discharge with a 30-day 
supply of Haldol and Cogentin (with no refills).  He was 
instructed to take both medications twice daily.  On 
discharge, he was deemed competent for VA purposes.  His work 
status was classified as disabled.

A December 1993 VA medical report shows that the veteran was 
admitted for two days of inpatient treatment after he entered 
a VA medical facility with complaints of feeling violent, 
though he denied any history of suicide attempt or violent 
behavior.  The treating physician noted in the report that 
the veteran had a diagnosis of chronic undifferentiated 
schizophrenia, according to his old medical chart.  The 
veteran was subsequently transferred after his second day to 
another VA hospital.  The inpatient treatment report of the 
second VA hospital shows that he was admitted with a 
diagnosis of chronic undifferentiated schizophrenia and 
alcohol abuse, and he was hospitalized for ten days in 
December 1993 for exacerbation of psychosis due to non-
compliance with medication.  On admission, he reported having 
increased auditory hallucinations.  He also reported that he 
had a personal fear of losing control of himself and hurting 
others, albeit without a history of having done so in the 
past, or possessing an intent or desire to do so on 
admission.  

The December 1993 VA hospital report shows that the veteran 
had a history of poor compliance with his medication regimen 
and with maintaining his follow-up appointments.  He denied 
having used alcohol for a period of one month.  His primary 
complaint was increased auditory hallucinations and of 
feeling depressed.  His mental status on admission revealed a 
disheveled and very quiet man who was positive for auditory 
hallucinations.  His speech was occasionally slurred and 
dysarthric secondary to possible dystonia.  His emotions were 
blunted, and he displayed tangential thinking, paucity of 
speech, and marked blocking.  He denied having any suicidal 
or homicidal ideation.  

The hospital course shows that the veteran quickly 
stabilized, and that his auditory hallucinations resolved 
with medication.  The treating physician commented in the 
report that she believed the veteran would have benefited 
from a longer inpatient stay.  However, the veteran requested 
a hospital discharge to be with his family for the holidays, 
and the physician did not deem him to be committable at that 
time.  The examiner spoke with the veteran's sister, who 
concurred and arranged to wire him funds to pay for transport 
home.  The veteran was discharged with a 30-day supply (and 
no refills) of Haldol to be taken twice daily; Haldol 
Decanoate to be taken every four weeks; and Cogentin to be 
taken twice daily.  The veteran planned to make his own 
follow-up appointment.  On separation, he was diagnosed with 
chronic undifferentiated schizophrenia and history of alcohol 
abuse, with an Axis V assessment of fair global functioning.  
He was deemed competent for VA purposes, though his work 
status was regarded as permanently disabled.  An additional 
report shows that the discharge goals for his period of 
hospitalization in December 1993 were not accomplished.

A series of VA hospital reports, dated in January 1994, show 
that the veteran was admitted for medication therapy (Haldol 
and Cogentin) and consultation.  At the time of his 
admission, he was homeless.  He reported a history of regular 
alcohol use over the last ten years.  After a week of 
inpatient treatment, he was judged to be alert, oriented, and 
in no acute distress.  He was released to the psychiatric 
clinic with a diagnosis of schizophrenia and was issued a 30-
day supply of medication.  A physician commented that it was 
doubtful that the veteran took his medications as instructed.

A February 1994 VA medical report shows that the veteran 
reported that his auditory hallucinations had decreased with 
the use of medication.  However, he still complained of 
feeling tense, anxious and depressed, and his physician noted 
that he displayed some tardive dyskinesia.  He was diagnosed 
with chronic undifferentiated-type schizophrenia, in partial 
remission.

The report of an August 1994 VA medical report shows that the 
veteran reported having auditory hallucinations and 
complained of headaches and of feeling a little nervous.  A 
physician noted that the veteran had a history of 
schizophrenia and a head injury incurred at age 10 with 
traumatic seizures.  The veteran had reportedly not taken his 
psychiatric medication for several months, having run out of 
medication and then failing to keep his treatment 
appointments.  Mental status examination revealed that he was 
positive for auditory hallucinations.  He was conscious, 
cooperative and oriented.  His affect was slightly anxious 
and blunted, and he displayed normal eye contact and impulse 
control and appeared to be cognitively intact.  His speech 
was normal, his thoughts were logical and goal-directed, and 
his perceptions were non-delusional.  The examiner assessed 
him as being not acutely psychotic, nor suicidal or 
homicidal.  The diagnosis was chronic schizophrenia, 
headaches, and organic brain syndrome.

A VA medical report shows that the veteran was 
psychiatrically hospitalized for over one week in early 
November 1994 for complaints of hearing voices in his head.  
On admission, he reported that he had not taken his 
medication in the past six months.  He admitted to occasional 
use of alcohol.  The report noted that he lived alone in a 
trailer, and that he was brought into the VA hospital by his 
brother.  Mental status examination revealed him to be a 
disheveled man in no acute distress who was cooperative with 
the examiner.  He was cognitively alert and intact and 
oriented in three spheres.  He displayed logical thought 
processes and linear, coherent thinking with no looseness of 
associations or flight of ideas.  His affect was slightly 
restricted and his mood was depressed.  His judgment and 
insight to his condition was poor.  

The November 1994 VA hospital course shows that the veteran 
was admitted for mild to moderate exacerbation of chronic 
schizophrenia secondary to his non-compliance with Haldol 
medication.  He expressed dislike for Haldol and was 
prescribed Navane.  The report shows that good results 
towards alleviating his symptoms were obtained with Navane.  
His auditory hallucinations disappeared and his cognitive 
functions returned to normal.  He was discharged with a 
supply of medication and instructions for its use.  He was 
judged at the time to be competent for VA purposes.

In a written statement directed to VA and dated in November 
1994, private staff psychiatrist Arturo R. Lumapas, M.D., of 
Huntington State Hospital stated that, in his opinion, the 
veteran was not competent to handle his own affairs due to 
schizophrenia, chronic undifferentiated type, and alcohol 
dependence.  Dr. Lumapas advised VA that the veteran needed 
the assistance of a payee and recommended that the veteran's 
brother be assigned this role.  In a January 1995 written 
statement to VA, the veteran concurred with Dr. Lumapas' 
conclusion and recommendation.  He requested that his brother 
be designated to be his payee, or that he otherwise be given 
fiduciary responsibilities over the veteran's VA-related 
affairs.  Pursuant to the conclusion of Dr. Lumapas, the 
Huntington RO issued a January 1995 decision which proposed 
to rate the veteran incompetent for purposes of payment of VA 
benefits.  It is observed that a later rating action of March 
1995 determined that no further action would be taken on the 
incompetency proposal because a medical report from the VAMC, 
Salem determined the veteran to be competent.

A November 1994 VA treatment report shows that the veteran's 
sister had contacted VA and requested that they accept the 
transfer of the veteran from Welch Emergency Hospital (a 
private medical facility) to the inpatient care of a VA 
medical facility for treatment of schizophrenia.  The report 
indicates that the veteran had apparently left the Welch 
Hospital emergency room on November 2, 1994, against medical 
advice, and that he had also been advised of the dangers of 
alcohol and substance abuse.

A January 1995 VA psychiatric treatment report shows that the 
veteran was accepted for treatment for schizophrenia 
following discharge from Huntington State Hospital for two 
weeks of medication therapy.  A physician noted that the 
veteran's family asked that the veteran's medication be 
administered via injection, due to his history of non-
compliance with medication.

A February 1995 VA medical report shows that the veteran had 
a diagnosis of active schizophrenia since military service.  
The report notes that treatment of the veteran's illness was 
complicated by his 17-year history of alcohol abuse and non-
compliance with his medication.  At the time of the 
treatment, the veteran was in a residency treatment program 
and was having good results.

Relevant private treatment records, dated in August 1992 and 
received by VA in July 1995, show that in August 1992, the 
veteran was admitted to Southern Highlands Community Mental 
Health Center for exacerbation of schizophrenia.  The veteran 
had reportedly displayed psychotic behavior which included 
running about and screaming in his apartment and talking to 
non-existent persons, which had reportedly frightened his 
neighbors.  He also was detained by the police after having 
been discovered walking alone at night, talking to himself 
and disturbing his neighbors.  On admission, he admitted to 
not taking his prescribed psychiatric medication.  The 
veteran was treated until September 1992 and released.

Additional records from to Southern Highlands Community 
Mental Health Center show that the veteran appeared for a 
treatment appointment in November 1992, during which time he 
exhibited anxious and impatient behavior.  He acted 
irrationally and reported that "There are aberrations all 
around me!  I'm leaving!" and abruptly ran out of the 
examiner's office in a wild manner.  The assessment was that 
he was unstable, and that his family believed he was not 
taking his medication.  Reports dated in December 1992 
indicate that the veteran had been arrested and jailed.  He 
was experiencing visual and auditory hallucinations, and his 
mother contacted the private facility and requested that they 
admit him for treatment as he was not in compliant with his 
medication.  Reports dated in April 1993 show that the 
veteran appeared with complaints of auditory and visual 
hallucinations.

Private medical reports from Huntington State Hospital show 
that the veteran received psychiatric hospitalization from 
November 1994 to December 1994 for acute exacerbation of 
chronic undifferentiated-type schizophrenia with alcohol 
abuse.  On admission, he was experiencing auditory 
hallucinations and had reportedly not been in compliance with 
taking his medications.  He was noted to have disordered, 
illogical and incoherent thoughts, with paranoid behavior.  
He did not display any insight into his condition.  His 
condition improved thereafter, following inpatient treatment 
and re-instatement of medication.  However, on December 1, 
1994, he escaped from the hospital.  He returned within a day 
and was re-admitted, re-administered his medications, and 
placed on risk-elopement precaution protocols for a period of 
two weeks.   Thereafter, he was released from the hospital to 
a therapy program with a prescribed medication regimen.  

The December 1994 private hospital report shows that the 
veteran's anticipated problems following his discharge were 
that he would again become noncompliant with his medication 
and resume drinking alcohol or abusing other substances.  A 
physician predicted that the veteran might need to be 
admitted to a VA hospital.  His discharge diagnoses were 
schizophrenia, chronic undifferentiated type with acute 
exacerbation, and alcohol dependence.  His psychosocial and 
environment problems were listed on his Axis IV diagnosis as 
noncompliance with his medications, drinking alcohol, and 
auditory hallucinations.  His GAF score was assessed as 30 at 
the time of discharge, with an assessment of 30 for the past 
year.

The remainder of the veteran's claims file contains VA 
medical reports which show that the veteran received 
inpatient psychiatric treatment on multiple occasions for 
schizophrenia and alcohol abuse.  The reports show that he 
was psychiatrically hospitalized on nine separate occasions 
between the period of May 1995 to March 1998.  Specifically, 
he was hospitalized in May 1995, June 1995, February to March 
1996, June 1996, July 1996, October to November 1996, March 
1997, December 1997, and March 1998.  These records, in 
general, show that the veteran would often times fail to 
comply with his medication instructions and drink alcohol, 
after which he would experience acute exacerbation of his 
psychotic symptoms, including hallucinations.  He was 
described in the reports as being very cooperative and normal 
in appearance and behavior after he was admitted for 
inpatient treatment and placed on a controlled medication 
regimen without access to alcohol.  Several reports show that 
he would express a sincere desire to seek permanent, regular 
employment as a carpenter or a construction worker.  However, 
the reports also note that he related a history of not 
working since approximately 1984.  The reports also show that 
his periods of increased desire to obtain regular employment 
were apparently only temporary phases that he would 
occasionally undergo, and that each time he attempted to 
pursue this goal, including one time with the help of his 
family, all his attempts ended in failure.  

Included in the aforementioned VA psychiatric hospital 
reports is the summary of the veteran's March 1997 admission 
for complaints of auditory hallucinations and for ingestion 
of 32 Sominex pills (a non-prescription sleep aid).  He 
reportedly ingested these pills as a suicide attempt, as he 
stated at the time that he wanted to die in order to escape 
from having to hear the voices associated with his auditory 
hallucinations.  

The VA medical reports show that the veteran's GAF scores for 
his periods of VA hospitalization from 1995 to 1998, ranged 
from as low as 50 in February 1996, to as high as 70 in June 
1996. 

A March 1998 VA hospital report shows that the veteran's 
mental status on admission revealed him to be a fairly 
groomed man whose speech was clear and coherent.  He 
displayed a "down" mood, with a euthymic and slightly 
depressed affect.  His cognitive functions were grossly 
intact, and he was active, alert, and oriented times three.  
His thought process was logical, relevant and coherent, 
though occasionally circumstantial, but without delusional 
content.  He did not have any suicidal or homicidal ideation, 
plan or intent.  His perception did not reveal any 
hallucinations or illusions in any modality, his judgment was 
poor, and he was found to have no insight as to his problems.  
On discharge, he was diagnosed with chronic schizophrenia and 
alcohol dependence, with a GAF score of 65.

II.  Analysis

To the extent that the veteran contends that his service-
connected schizophrenia, chronic undifferentiated type, is 
productive of a greater level of impairment than that which 
is reflected by the 50 percent evaluation assigned, his claim 
for an increased rating is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed with regard to this issue, and no further 
assistance is required to comply with VA's duty to assist.  
Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In the current appeal, the veteran's service-connected 
schizophrenia, chronic undifferentiated type, has been 
evaluated by the RO following consideration of the old and 
new schedular criteria for rating psychotic disorders 
contained in 38 C.F.R. § 4.132, Diagnostic Code 9204 (1996), 
and 38 C.F.R. § 4.130, Diagnostic Code 9204 (1999).  In this 
regard, the regulations were changed effective November 7, 
1996.  Therefore, in the case at issue, the Board must also 
consider the applicability of the provisions of both the old 
and the new ratings schedule for evaluating undifferentiated-
type schizophrenia and rate this psychiatric disability using 
the version of the regulations which are most favorable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  
However, because effective date rules under 
38 U.S.C.A. § 5110 (West 1991 & Supp.1999) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation, the 
revised psychiatric rating criteria are not for application 
for the period prior to November 7, 1996.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

The veteran's service-connected schizophrenia is currently 
rated as 50 percent disabling, and this rating has been in 
effect since October 1989.  In 1992, the veteran reopened his 
claim and sought a rating in excess of 50 percent.  Prior to 
the revisions of November 7, 1996, the regulations for rating 
schizophrenia provided that a 50 percent evaluation is 
warranted for this disorder when there is considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation requires symptomatology which was less 
that that required for a 100 percent evaluation, but which 
nevertheless produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation requires 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9204 (pre-November 7, 1996).  

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence tends to show that the 
veteran's schizophrenia produces complete social and 
industrial inadaptability.  He separated from service due to 
schizophrenia in February 1981, and reportedly has not worked 
since 1984.  The private and VA medical records associated 
with his file demonstrate that he has a history of repeated 
psychiatric hospitalization several times per year due to 
recurrent exacerbations of psychotic symptoms.  These are 
primarily manifested by auditory hallucinations, and are a 
result of, among other things, his persistent noncompliance 
with his prescribed medications.  

On the positive side, the veteran's medical records also show 
that he is able to quickly obtain good results after 
reinstatement of the proper medication therapy and protocols, 
and his mental status examinations also present him to be an 
individual possessed of sufficient functional and mental 
capacity to be able to adhere to a medication regimen and to 
meet regularly scheduled clinical appointments.  His lowest 
GAF score, as demonstrated by the evidence, is 50, indicating 
that he experiences some serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  (See Global Assessment of Functioning Scale 
contained in The American Psychiatric Association, Diagnostic 
& Statistical Manual, 4th Edition (1994)).

However, these positive qualities reported above must be 
weighed against the clinical evidence showing the sheer 
frequency of the veteran's multiple psychiatric 
hospitalizations.  Though he appears to have a rather high 
cognitive functional ability, he nevertheless possesses a 
clear and consistent history of repeated medicinal 
noncompliance, followed by exacerbations of schizophrenia and 
the need for inpatient admission and treatment several times 
per year, which would certainly interfere with his ability to 
work a regular and steady job.  In addition to this already 
dismal psychiatric profile presented above, the veteran's 
employment history since 1984 is nonexistent, and he has met 
with repeated failure despite his apparently sincere and 
earnest attempts to obtain regular employment.  The records 
indicate that he has experienced several periods of 
homelessness.  In view of these facts, the Board concludes 
that the objective medical evidence presents a disability 
picture which more closely approximates that contemplated for 
a 100 percent rating under the old, pre-November 7, 1996 
psychiatric rating schedule.  See 38 C.F.R. § 4.7.  

This appellate decision has granted the veteran the maximum 
benefit provided by the laws and regulations, based on 
application of the older psychiatric rating schedule, which 
is the more favorable version of the regulations.  It is thus 
in compliance with the decision of the U.S. Court of Appeals 
for Veterans Claims (Court) in Karnas v. Derwinski, 1 Vet. 
App 308 (1991).  Further, the provisions of the older 
schedule are not subject to the effective date limitations 
prescribed by the Court's decision in DeSousa v. Gober, 10 
Vet. App. 461 (1997).  Thusly, there is no further need to 
consider the provisions of the revised rating regulations, as 
contained in 38 C.F.R. § 4.130, and to discuss their 
applicability to the issue on appeal.


ORDER

On application of the provisions of the rating schedule as it 
existed prior to November 7, 1996, an increased rating to 100 
percent for service-connected schizophrenia, chronic 
undifferentiated type, is granted, subject to the applicable 
criteria pertaining to the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

